DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-11) in the reply filed on 12/11/2020 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 4-8 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Soffer (10,491,281).
Regarding claim 8, Soffer discloses an apparatus for wireless communications at a millimeter wave (mmW) base station (See fig. 1 and col. 2 lines 23-25, col. 3 lines 35-45), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: perform a beam sweep operation on beams created by two or more arrays of a plurality of antenna arrays; and select an array from the plurality of antenna arrays for communication with a target wireless device based at least in part on the beam sweep 
Claim 1 is rejected for the same reasons as set forth in claim 8, as method.
Regarding claim 11, Soffer discloses as cited in claim 8.  Soffer further discloses the instructions are further executable by the processor to cause the apparatus to: select an initial array from the plurality of antenna arrays for the beam sweep operation, wherein performing the beam sweep operation comprises sweeping through each of a first plurality of beams associated with the initial array (See figs. 1-2, 6 and col. 6 line 64 to col. 7 line 17, col. 8 line 28 to col. 9 line 38).
Claim 4 is rejected for the same reasons as set forth in claim 11, as method.
Regarding claim 5, Soffer discloses as cited in claim 1.  Soffer further discloses determining that a channel parameter associated with the array satisfies a threshold condition based at least in part on the beam sweep operation, wherein selecting the array is based at least in part on the determination (See col. 7 lines 46-57).
Regarding claim 6, Soffer discloses as cited in claim 1.  Soffer further discloses a first array of the plurality of antenna arrays is located at an opposite side of the mmW base station relative to a second array of the plurality of antenna arrays based at least in part on a spatial diversity configuration (See col. 5 line 66 to col. 6 line 6).
Regarding claim 7, Soffer discloses as cited in claim 1.  Soffer further discloses at least one array of the plurality of antenna arrays is configured for operation in a mmW frequency range (See col. 3 line 35-45).


Allowable Subject Matter
Claims 2-3 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 9-10, Soffer discloses as cited in claim 8.  However, Soffer fails to mention that the instructions are further executable by the processor to cause the apparatus to: determine that a target throughput is greater than a threshold; determine that a transceiver for the target wireless device is available, the transceiver operating in a first mmW frequency range; and transmit a handoff signal to the target wireless device based at least in part on the determination that the target throughput is greater than the threshold, the determination that the transceiver is available, and the beam sweep operation, wherein the handoff signal directs the target wireless device to use the transceiver for communication.
Claims 2-3 are objected for the same reasons as set forth in claims 9-10, as method.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892 for a listing of cited prior arts of record.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858.  The examiner can normally be reached on Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.